UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From T O Commission File No. 000-53118 BRIDGETON GLOBAL DIRECTIONAL FUND, LP Delaware 20-8870560 (a Delaware Partnership) (I.R.S. Employer Identification No.) 7535 Windsor Drive, Suite A205 Allentown, PA 18195 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a Smaller reporting company) Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX BRIDGETON GLOBAL DIRECTIONAL FUND, LP INDEX TO FORM 10-Q PART I – FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 3 Condensed Statements of Financial Condition 3 Condensed Schedules of Investments 4 -5 Condensed Statements of Income (Loss) and General Partner Incentive Allocation 6 Condensed Statements of Changes in Partners’ Capital (Net Asset Value) 7-8 Notes to Condensed Financial Statements 9-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 29 2 PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF FINANCIAL CONDITION As of September 30, 2011 (Unaudited) and December 31, 2010 September 30, December 31, ASSETS EQUITY IN TRADING ACCOUNTS: Due from brokers and forward currency dealer (including margin deposits of $2,906,422 for 2011 and $4,927,385 for 2010) $ $ Net unrealized gains on open futures positions Net unrealized (losses) on open forward currency contracts ) 0 CASH AND CASH EQUIVALENTS DUE FROM GENERAL PARTNER TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES: Prepaid subscriptions $ $ Redemptions payable Other accrued expenses Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners – Investor Class (34,809.5184 and 35,222.9640 fully redeemable units at September 30, 2011 and December 31, 2010, respectively) Limited partners – Institutional Class – Series 1 (1,093.8188 and 949.7838 fully redeemable units at September 30, 2011 and December 31, 2010, respectively) Limited partners – Institutional Class – Series 2 (1,283.9916 and 1,400.9530 fully redeemable units at September 30, 2011 and December 31, 2010, respectively) General partner – Institutional Class – Series 3 (0.2070 and 21.6686 fully redeemable units at September 30, 2011 and December 31, 2010, respectively) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Condensed Financial Statements. 3 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of September 30, 2011 (Unaudited) LONG FUTURES CONTRACTS No. of Contracts Range of Expiration Dates Futures Industry Sector Unrealized Gain (Loss), Net % of Partners’ Capital* Commodities $ ) )% Currencies ) )% Energy ) )% Financials % Metals 12/21/11-12/19/12
